     Case: 1:19-cv-00242 Document #: 26 Filed: 03/25/19 Page 1 of 3 PageID #:51



                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

RANDY R. LIEBICH,                             )
                                              )
                       Plaintiff,             )
                                              )
        vs.                                   )      Case No. 19-cv-242
                                              )
ILLINOIS DEPARTMENT OF                        )      Hon. Judge Thomas M. Durkin
CORRECTIONS, et al.,                          )      Hon. Magistrate Judge Sunil R. Harjani
                                              )
                       Defendants.            )

                              DEFENDANTS’ UNOPPOSED
                            MOTION FOR EXTENSION OF TIME

        Defendants Charles Best, Tyneer Butler-Winters, Darren Davenport, Elizabeth Johnson,

Byron Mitchell, Walter Nicholson, Ethan Olson, Victor Perez, Randy Pfister, and William

Shevlin, by and through their attorney, Kwame Raoul, Attorney General for the State of Illinois,

hereby move unopposed, pursuant to Fed. R. Civ. P. 6(b)(1)(A), for an extension of time of thirty

five (35) days, up to and including April 29, 2019, to respond or otherwise plead to Plaintiff’s

Complaint [ECF # 1], stating as follows:

        1.      The deadline for the responsive pleadings of Defendants Best, Butler-Winters,

Davenport, Johnson, Mitchell, Nicholson, Olson, Perez, Pfister, and Shevlin is March 25, 2019.

[See ECF # 7-9; 11-14; 16; 17; 19; 21].

        2.      The deadline for the responsive pleadings of Defendants Joshua Clements and

James Wilcock is April 29, 2019. [See ECF # 24; 25].

        3.      The undersigned has both reviewed the case file, and anticipates needing additional

time to confer with Defendants Best, Butler-Winters, Davenport, Johnson, Mitchell, Nicholson,

Olson, Perez, Pfister, and Shevlin, review relevant documents, and prepare their answers or other



No. 19-cv-242                                                                            Page 1 of 3
     Case: 1:19-cv-00242 Document #: 26 Filed: 03/25/19 Page 2 of 3 PageID #:52



responsive pleadings. Additionally, given that the undersigned is diligently preparing for trial in

Hoskins v. Attig, et. al, currently scheduled to begin on April 16, 2019, [see Text Order 10/15/2018

in Case No. 1:15-cv-01202-CSB (C.D. Ill.)], he has had limited time to confer with his clients.

        4.      Given the above, Defendants Best, Butler-Winters, Davenport, Johnson, Mitchell,

Nicholson, Olson, Perez, Pfister, and Shevlin respectfully request an extension of time of thirty

five (35) days, up to and including April 29, 2019, to respond or otherwise plead to Plaintiff’s

Complaint [ECF # 1], such that their answers or other responsive pleadings will be due

simultaneously with those of Defendants Clements and Wilcock.

        5.      This motion is not made for the purpose of undue delay, but is made in good faith

in order to present an adequate defense.

        6.      Plaintiff will not be prejudiced by this extension as a discovery schedule has not

yet been set in this case.

        7.      The undersigned has contacted Plaintiff’s counsel, who has indicated that Plaintiff

does not oppose this motion.

       WHEREFORE, for these reasons, Defendants Best, Butler-Winters, Davenport, Johnson,

Mitchell, Nicholson, Olson, Perez, Pfister, and Shevlin respectfully request that the Court grant

their unopposed motion, grant them an extension of time of thirty five (35) days, up to and

including April 29, 2019, to respond or otherwise plead to Plaintiff’s Complaint [ECF # 1], and

provide any such other relief deemed by the Court to be reasonable and just.




No. 19-cv-242                                                                             Page 2 of 3
     Case: 1:19-cv-00242 Document #: 26 Filed: 03/25/19 Page 3 of 3 PageID #:53



                                                   Respectfully submitted,

LISA MADIGAN
Attorney General of Illinois                       /s/ Alan Williams
                                                   Alan Williams, #6321732
                                                   Assistant Attorney General
                                                   100 W. Randolph St., 13th Floor
                                                   Chicago, Illinois 60601
                                                   T: 312-814-3654, F: 312-814-4425
                                                   ajwilliams@atg.state.il.us


                               CERTIFICATE OF SERVICE

        I hereby certify that on March 25, 2019, the foregoing document, Defendants’ Unopposed

Motion for Extension of Time, was electronically filed with the Clerk of the Court using the

CM/ECF system. Parties of record may obtain a copy through the CM/ECF system.



                                                  Respectfully submitted,

                                                   /s/ Alan Williams
                                                   Alan Williams




No. 19-cv-242                                                                         Page 3 of 3
